UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6414



MICHAEL T. WISE,

                  Plaintiff - Appellant,

             v.


LEXINGTON COUNTY SHERIFF'S DEPARTMENT; JAMES E. HARRIS, Major,
in his individual and official capacity; CAPTAIN QUIG, in his
individual and official capacity; LIEUTENANT JONES, in his
individual and official capacity; JAMES METTS, Sheriff, LCSD,

                  Defendants - Appellees,

             v.


LEXINGTON COUNTY DETENTION CENTER,

                  Defendant.




Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cv-01842-RBH)



Submitted:    June 19, 2008                  Decided:   June 25, 2008



Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.



Michael T. Wise, Appellant Pro Se. William Henry Davidson, II,
Daniel C. Plyler, Columbia, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Michael   T.   Wise    appeals     the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.             We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for   the   reasons   stated      by   the     district   court.    See   Wise

v. Lexington County Sheriff’s Dep’t, No. 4:06-cv-01842-RBH (D.S.C.

Feb. 27, 2008).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                       - 3 -